DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08 March 2022 have been fully considered but they are not persuasive. The Examiner respectfully disagrees with Applicant’s assertions in regards to the Fleck and Gavriliuc references and their barrel sensors. Fleck teaches the ability to detect barrel pressure via barrel pressure sensors, where the barrel pressure sensors are used to change brush dynamics during a drawing operation. The barrel switches 111b are not the same as the barrel pressure sensors and the barrel pressure sensors are not shown in the figures. Similarly Gavriliuc teaches a pressure button that may be used in free space to track user’s pressure to the pen’s body. The Trigger buttons 208 are not the same as the pressure sensors and the pressure sensors are not shown in the figures. Gavriliuc shows the pen being held in free space and being held as a user would normally hold a pen while drawing (See; Fig. 5). Thus it would be reasonable to construe that both of the pressure sensors in the cited prior art above would be located in a position to be contacted by the user when holding the pen in a natural writing position and thus a pad of a finger would be pressed against. However, for the sake of compact prosecution and since both of these references fail to explicitly show the exact location of these pressure sensors in the drawings, a new reference in Rehm is introduced which explicitly shows a stylus device have a pressure sensing ring approximate the user’s fingers when holding the stylus to write. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck (2016/0306444) in view of Rehm (2007/0285405)	In regards to claim 1, Fleck teaches a position indicating device (See; p[0052] for active stylus 100) comprising: a housing (See; Fig. 1 and p[0054] for stylus barrel); a position indicator which, in operation, indicates a position (See; p[0005] and p[0052]-p[0054] for an active stylus 100 which is used to indicate a position); a first sensor which, in operation, detects a pen pressure applied to the position indicator (See; p[0054] for stylus tip pressure sensor 122a configured to sense pressure applied to the stylus tip); a second sensor which, in operation, detects a gripping force applied to the housing (See; p[0054] for barrel pressure sensor configure to sense pressure applied to the stylus barrel. Barrel pressure can reasonably be construed to be gripping force / pressure. Further see Fig. 4b and p[0067] for detecting different levels of barrel pressure); the gripping force being generated by a user’s hand squeezing the housing of the position indicating device when the hand is in a natural writing position to perform a drawing operation on a surface (See; p[0051], p[0175], p[0182] for various examples of using the stylus in a drawing application where it would be obvious that the user would be holding the device in a natural writing position to perform drawing operations for said drawing application. Further a “natural writing position” is different from one user to the next and thus cannot be succinctly defined); a communication circuit which, in operation, transmits the pen pressure detected by the first sensor; and transmits the gripping force detected by the second sensor (See; p[0054] for transmission circuitry 119 which transmits data indicative of the stylus tip pressure data and stylus barrel pressure data). Fleck fails to explicitly teach the second sensor being located at a position where a pad of a finger of the user’s hand in the natural writing position is pressed against. However, Fleck implicitly teaches the second sensor being located at a position where a pad of a finger of the user’s hand in the natural writing position is pressed against as Fleck teaches using the stylus in drawing applications and using the sensed barrel pressure to alter brush dynamics while drawing (See; p[0196]). 	However Rehm explicitly teaches the second sensor being located at a position where a pad of a finger of the user’s hand in the natural writing position is pressed against (See; Figs 1A, 1B and p[0030] for a pressure sensitive ring 18 located where a user’s fingers would hold the stylus when writing). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to place Fleck’s barrel pressure sensor where the user would naturally grip the stylus with their fingers as shown in Rehm so as to allow the user to update brush dynamics without having to change their grip while drawing, thus increasing user satisfaction in the device. 	The combination of Fleck and Rehm fail to explicitly teach a first and second communication unit to transmit the tip and barrel pressure data and instead teaches a single communication unit to transmit both of the data. However it would have been obvious to one of ordinary skill in the art at the time of p[0067], p[0071], p[0163], p[0166], p[0312] where if the pressure at the stylus tip is determined to be greater than zero (the predetermined value) than the pressure is detected).	In regards to claim 4, Fleck teaches wherein the second sensor includes a touch sensor which, in operation, senses a depressing force on the housing (See; p[0054] where the pressure sensor can be comprised of a variable capacitor, i.e. a capacitive touch sensor or switch).		In regards to claim 5, Fleck teaches wherein the second sensor includes a button mechanism which, in operation, detects an amount of depression in a stepwise or continuous manner (See; p[0067] where the barrel pressure can be detected as a no or yes (switch) and if yes how many different levels of the barrel pressure can be detected (stepwise)).	In regards to claim 6, Fleck teaches wherein the second sensor includes: a button which, in operation, is turned on and off, and a pressure-sensitive sensor which, in operation, senses a depressing force on the housing (See; p[0067] where the barrel pressure can be detected as a no or yes (switch)). Fleck fails to explicitly teach wherein the second sensor includes: a dome button. However it is well known that dome switches are a commonly used switch in stylus. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use a dome switch as it is a well-known switch, See; p[0054] where the sensor 122 which contains the stylus tip and barrel pressure sensors, send the combined data to the MCU 120. The sensor 122 can be composed of separate sub sensors 122a, 122b, etc. However, this can still be considered a common sensor as the sensor system 122 is detecting the two pressures). 	In regards to claim 8, Fleck teaches wherein the common sensor includes a capacitance sensor having a capacitance that changes according to both an amount of depression of a button mechanism provided in the housing and the first pressure (See; p[0054] for variable capacitor sensing).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck (2016/0306444) in view of Rehm (2007/0285405) and further in view of Kim (2019/0094996).	In regards to claim 2, Fleck teaches wherein the first communication circuit, in operation, transmits the pen pressure to a first external device coupled to the surface that applies the pen pressure to the position indicator (See; Figs. 1, 2A and p[0053]-p[0054] where pressure data is sent to the sensor controller 200 in the external electronic device 3 (surface) to determine a position indicated by the active stylus). Fleck fails to explicitly teach the second communication circuit, in operation, transmits the gripping force to a second external device that controls generation of a three-dimensional object in a virtual reality space. However, Kim teaches using pressure applied to a stylus to manipulate a 3D model (See; p[0067], p[0071], p[0163], p[0166] for touch sensor in the stylus grip 201 having one or more pressure sensors which enable the stylus to be tracked in a VR environment. Controlling generation of 3D objects would be a well-known operation when using input devices in a VR environment). Therefore it .

Claims 9-10, 12, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck (2016/0306444) in view of Rehm (2007/0285405) in view of Gavriliuc et al (2017/0371432) (herein “Gavriliuc”) and further in view of Kim (2019/0094996).	In regards to claim 9, Fleck teaches an information processing device capable of communicating with a position indicating device (See; p[0052] for active stylus 100) including a housing (See; Fig. 1 and p[0054] for stylus barrel), a position indicator which, in operation, indicates a position (See; p[0005] and p[0052]-p[0054] for an active stylus 100 which is used to indicate a position), a first sensor which, in operation, detects a pen pressure applied to the position indicator (See; p[0054] for stylus tip pressure sensor 122a configured to sense pressure applied to the stylus tip) and a second sensor which in operation detects a gripping force applied to the housing (See; p[0054] for barrel pressure sensor configure to sense pressure applied to the stylus barrel. Barrel pressure can reasonably be construed to be gripping force / pressure. Further see Fig. 4b and p[0067] for detecting different levels of barrel pressure); the gripping force being generated by a user’s hand squeezing the housing of the position indicating device when the hand is in a natural writing position to perform a drawing operation on a surface (See; p[0051], p[0175], p[0182] for various examples of using the stylus in a drawing application where it would be obvious that the user would be holding the device in a natural writing position to perform drawing operations for said drawing application. Further a “natural writing position” is different from one user to the next and thus cannot be succinctly defined); the information processing device comprising: a communication circuit which, in operation, receives the gripping force detected by the second sensor of the position indicating device (See; p[0054] for transmission circuitry 119 which transmits data indicative of the stylus tip pressure data and stylus barrel pressure data); a controller which in operation controls a line width of a three dimension object (See; Fig. 2A and p[0053]-p[0054] where pressure data is sent to the sensor controller 200 to determine a position indicated by the active stylus. Further see p[0182] where attributes such as line width may be controlled based on pressure data). Fleck fails to explicitly teach the second sensor being located at a position where a pad of a finger of the user’s hand in the natural writing position is pressed against. However, Fleck implicitly teaches the second sensor being located at a position where a pad of a finger of the user’s hand in the natural writing position is pressed against as Fleck teaches using the stylus in drawing applications and using the sensed barrel pressure to alter brush dynamics while drawing (See; p[0196]). 	However Rehm explicitly teaches the second sensor being located at a position where a pad of a finger of the user’s hand in the natural writing position is pressed against (See; Figs 1A, 1B and p[0030] for a pressure sensitive ring 18 located where a user’s fingers would hold the stylus when writing). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to place Fleck’s barrel pressure sensor where the user would naturally grip the stylus with their fingers as shown in Rehm so as to allow the user to update brush dynamics without having to change their grip while drawing, thus increasing user satisfaction in the device. Fleck further fails to explicitly teach operating in a second mode in which the position indicator is used in the air.	However Gavriliuc teaches wherein the position indicating device is operable in multiple modes including a first mode in which the position indicator is used in contact with a surface such that the first sensor detects the first pressure, and a second mode in which the position indicator is used in the air and not in contact with a surface (See; Abstract and p[0023]-p[0024], p[0040] where the pointing device can be used with a pressure sensitive tip on a surface or with a pressure button used in free space). Further Gavriliuc teaches controlling a line width of a pen line stroke based on pressure data (See; p[0024]). Therefore it would have been obvious to one of ordinary skill in the art at the time of the See; p[0067], p[0071], p[0163], p[0166] for touch sensor in the stylus grip 201 having one or more pressure sensors which enable the stylus to be tracked in a VR environment having 3D objects). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use Fleck’s stylus in a VR environment so as to increase the functionality of the stylus, increasing user satisfaction in the device.	In regards to claim 10, Kim teaches wherein the controller: sets a drawing region in the virtual reality space, determines whether a position of the position indicating device in a space is within the drawing region set in the virtual reality space, and controls the generation of the three-dimensional object when the position of the position indicating device in the space is determined to be within the drawing region (See; p[0067], p[0071], p[0163], p[0166] for touch sensor in the stylus grip 201 having one or more pressure sensors which enable the stylus to be tracked in a VR environment having 3D objects. See; Fig. 1A where the drawing region in this scenario would be set as the area set by the transparent touch part 117 and control of the 3D objects would occur in this space). 	In regards to claim 12, Kim teaches wherein the controller controls the generation of the three-dimensional object in the virtual reality space based on a position of the position indicating device a space (See; p[0067], p[0071], p[0163], p[0166] for touch sensor in the stylus grip 201 having one or more pressure sensors which enable the stylus to be tracked in a VR environment having 3D objects).	In regards to claim 13, Fleck teaches wherein the controller, in a surface mode, controls two-dimensional drawing based on the position indicated by the position indicating device on the surface that applies the pen pressure to the position indicator (See; Fig. 2A and p[0053]-p[0054] where pressure data is sent to the sensor controller 200 on the external electronic device 3 to determine a position indicated by the active stylus. Further see p[0182] where attributes such as line width may be controlled based on pressure data).	In regards to claim 15, Fleck teaches wherein the communication circuit, in operation, receives the pen pressure detected by the first sensor of the position indicating device operating in a surface mode in which the position indicator is used in contact with the surface (See; Figs. 1, 2A and p[0053]-p[0054] where pressure tip data is sent to the sensor controller 200 in the electronic device 3 to determine a position indicated by the active stylus).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck (2016/0306444) in view of Rehm (2007/0285405) in view of Gavriliuc et al (2017/0371432) (herein “Gavriliuc”) in view of Kim (2019/0094996) and further in view of Cao et al (2012/0206330) (herein “Cao”).	In regards to claim 11, Kim fails to explicitly teach wherein the controller acquires a correlation between the pen pressure applied to the position indicator and the gripping force applied to the housing, and controls the line width based on a pressure generated by converting the gripping force based on the acquired correlation. 	However, Cao teaches wherein the controller acquires a correlation between the pen pressure applied to the position indicator and the gripping force applied to the housing, and controls the line width based on a pressure generated by converting the gripping force based on the acquired correlation See; p[0028]-p[0029] where the body of the stylus may be partially or completely covered with a multi-touch pressure sensor 110 where the data from the multi-touch sensor and the pressure pen tip 106 may be used to form a multi-touch input image, both data being correlated to one another to form said multi-touch input image). 	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kim’s two pressure switches to work together to form a multi-touch input image such as in Cao, so as to increase user control over manipulation of the digital / 3D object, increasing user satisfaction in the device. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck (2016/0306444) in view of Rehm (2007/0285405) and further in view of Gavriliuc et al (2017/0371432) (herein “Gavriliuc”).	In regards to claim 16, Fleck fails to explicitly teach wherein the position indicating device is operable in multiple modes including a first mode in which the position indicator is used in contact with a surface such that the first sensor detects the pen pressure, and a second mode in which the position indicator is used in the air, in the second mode, the first communication circuit does not transmit the pen pressure and the second communication circuit transmits the gripping force, and in the first mode, the first communication circuit transmits the pen pressure.	However Gavriliuc teaches wherein the position indicating device is operable in multiple modes including a first mode in which the position indicator is used in contact with a surface such that the first sensor detects the pen pressure, and a second mode in which the position indicator is used in the air, in the second mode, the first communication circuit does not transmit the pen pressure and the second communication circuit transmits the gripping force, and in the first mode, the first communication circuit transmits the pen pressure (See; Abstract and p[0023]-p[0024], p[0040] where the pointing device can be used with a pressure sensitive tip on a surface or with a pressure button used in free space. Where when the device is used in free space the pressure sensitive tip would not be detecting any pressure and thus would have no tip pressure to communicate where instead the pressure button is used in free space. When the device is used on a surface the pressure sensitive tip is used on the surface and thus a pressure is transmitted from said tip).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fleck’s pen to work in two separate modes to increase the usability of the pen, increasing user satisfaction in the device by only using one integrated pen instead of two separate pens.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleck (2016/0306444) in view of Rehm (2007/0285405) and further in view of Cao et al (2012/0206330) (herein “Cao”).	In regards to claim 17, Fleck fails to explicitly teach wherein a correlation exists between the pen pressure applied to the position indicator and the gripping force applied to the housing. However, Fleck implicitly teaches a correlation exists, as it is obvious that the harder someone pushes down on a pen that the harder their grip would have to be to stabilize the force downward and thus a correlation will always exist.  How that correlation is calculated is another matter, but the claims do not recite any calculations.	However, Cao teaches wherein a correlation exists between the pen pressure applied to the position indicator and the gripping force applied to the housing (See; p[0028]-p[0029] where the body of the stylus may be partially or completely covered with a multi-touch pressure sensor 110 where the data from the multi-touch sensor and the pressure pen tip 106 may be used to form a multi-touch input image, both data being correlated to one another to form said multi-touch input image). 	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kim’s two pressure switches to work together to form a multi-touch input image such as in Cao, . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627